Title: To Benjamin Franklin from Ann Clay, 4 October 1771
From: Clay, Ann
To: Franklin, Benjamin


Honoured sir
Newcastle Octobr: 4 1771
This comes with a letter from my son. I hope you will pardon the liberty I take in recommending his request to your notice; And shou’d he succeed I have no doubt of his good behavior, as the partiality of a parent wou’d not induce me to say that he is a sober discreet young Man did he not really merit it.

I have now been a widow four years and am in such circumstance as Ager prayed for when he says give me neither poverty nor riches, wisely judging that state the most likely to produce happiness. I have eleven Children and have as yet thank God reason to look upon that as an addition to my happiness.
He has beged the favor of you if there shou’d be a necessity for it to advance 200 guineas, for the payment of which I will be his security.
I have nothing more to add but wishing you a great deal of happiness, I conclude sir, your sincere friend and very humble servant
Ann Clay
 Addressed: To / Benjamin Franklin Esquire